UPON PETITION FOR REHEARING
In response to petitions filed subsequent to our release of the 1984 revision of the Rules of Summary Procedure, The Florida Bar In Re Rules of Summary Procedure, 461 So.2d 1344 (Fla.1984), we make the following changes:
Rule 7.010(a) is amended to read as follows:
Rule 7.010. Title and scope
(a) Title. These rules shall be cited as Small Claims Rules and may be abbreviated “SCR.” These rules shall be construed to implement the simple, speedy and inexpensive trial of actions at law in county courts.
The language added to rule 7.170(a) “No default shall be entered prior to the expiration of 7 days from the date of service of *1348process,” is deleted and rule 7.170(a) now reads, in its entirety:
(a) Default. If defendant does not appear at the scheduled time, the plaintiff is entitled to a default to be entered by either the judge or clerk.
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON, ALDERMAN, McDONALD, EHRLICH and SHAW, JJ., concur.